Memorandum Opinion. Defendant appeals as of right from his conviction upon a plea of guilty to the offense of indecent liberties with a child under 16 years of age.* Defendant questions the propriety of the guilty plea proceedings; the people have filed a motion to affirm. After reviewing the briefs and record, we conclude that the questions sought to be reviewed are so insubstantial as to need no argument or formal submission.
The motion to affirm is granted.

MCLA § 750.336 (Stat Ann 1954 Rev § 28.568).